PER CURIAM.
We affirm the trial court’s summary dismissal of appellant’s application for post-conviction relief. In addition to numerous procedural defects the motion contains allegations of trial errors that cannot be raised in a motion for post-conviction relief because they could and should have been raised in appellant’s prior appeal on the merits. The same is true of appellant’s claim that he was improperly sentenced, a claim actually raised and rejected in appellant’s prior appeal.
ANSTEAD, LETTS and GLICKSTEIN, JJ., concur.